Cite as 2016 Ark. App. 435

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No. CV-16-463

                                                  Opinion Delivered   September 28, 2016

   TOMEKO SHARKS                         APPEAL FROM THE PULASKI
                               APPELLANT COUNTY CIRCUIT COURT,
                                         TENTH DIVISION
   V.                                    [NO. 60JN2014-1660]

   ARKANSAS DEPARTMENT OF      HONORABLE JOYCE WILLIAMS
   HUMAN SERVICES AND MINOR    WARREN, JUDGE
   CHILD
                     APPELLEES AFFIRMED

                           BRANDON J. HARRISON, Judge

        Tomeko Sharks appeals the Pulaski County Circuit Court’s decision to terminate his

parental rights to his child, one-year-old D.S. He argues that terminating his parental rights

was not in D.S.’s best interest and that the Arkansas Department of Human Services (DHS)

failed to prove a statutory ground to support the termination. We affirm the circuit court’s

decision.

                                       I. Case History

        In December 2014, DHS took emergency custody of D.S. after someone had

reported that Sharks was swinging four-month-old D.S. in a threatening manner at the

Pulaski County Courthouse. Police officers arrested Sharks for public intoxication after

observing him behave erratically and telling them he would kill D.S. and D.S.’s mother if

he had to. The circuit court adjudicated D.S. dependent-neglected in February 2015. The

court found D.S.’s putative father Tomeko Sharks’s “use of alcohol with his prescription

                                              1
                                  Cite as 2016 Ark. App. 435

medication . . . make him an unfit parent.” The court then ordered Sharks, among other

things, to

       1.        Cooperate with DHS

       2.        Undergo a psychological evaluation if he hadn’t undergone one within the
                 previous six months

       3.        Attend and participate       in       individual   counseling   and   follow   all
                 recommendations

       4.        Take medication as prescribed

       5.        Refrain from illegal drug and alcohol use

       6.        Undergo a drug-and-alcohol assessment

       7.        Submit to random drug screens

       8.        Complete parenting classes

       9.        Obtain and maintain stable employment or income

       10.       Maintain safe, stable housing

       The court also appointed Sharks a guardian ad litem after he “displayed behavior that

concerned the Court.” Because of this behavior, the court ordered Sharks to undergo a

drug screen, which was positive for amphetamines. Sharks refused the alcohol portion of

the drug test.

       A review order was entered June 2015. There, the court wrote,

              Putative father [Sharks] has minimally complied with the case plan and
       court orders. Specifically, he cancelled his psychological evaluation. He
       attended one parenting class and was dropped from those classes for non-
       attendance. He has not submitted to random drug screens when requested
       by DHS. He had the drug and alcohol assessment. He was positive for
       benzodiazepines on one screen, but has a prescription to account for that
       positive screen. He was positive for alcohol on one drug screen. He was
       arrested several times since the last hearing—two times for public intoxication.
                                                   2
                                 Cite as 2016 Ark. App. 435

       He has visited the juvenile six (6) of the ten (10) scheduled visits. He appeared
       at one of the visits under the influence, but he was allowed to visit, as he was
       not inappropriate. No information has been presented, other than his
       testimony, that he is attending individual counseling or substance abuse
       treatment. He is evasive and not truthful. He has not cooperated with DHS
       as far as signing release for V.A. information. He has made no progress
       towards alleviating or mitigating the causes of the juvenile(s)’ removal from
       the home.

       In its September 2015 permanency-planning order, the court found Sharks to be

D.S.’s legal father based on DNA evidence and appointed an attorney to represent him.

The court also noted that Sharks “has been incarcerated in Pulaski County Jail since August

16 and expects to be released October 16.” While the court noted that Sharks’s visits with

D.S. were “very appropriate,” it also stated that Sharks “did not attend all of the visits before

his incarceration, and has missed more visits than he attended.” Sharks had not submitted

to random drug screens as ordered or provided a release for DHS to obtain his medical

records from the Veterans Affairs. The order states, “The court believes [Sharks] has been

in individual counseling and substance abuse treatment at the V.A.; but, there is no

documentation to support that claim nor to demonstrate the progress made in treatment.”

       DHS petitioned for termination of parental rights in October 2015. The petition

alleged that terminating Sharks’s parental rights was in D.S.’s best interest and that two

statutory grounds for termination existed under Arkansas Code Annotated sections 9-27-

341(b)(3)(B)(vii)(a)    (Repl.    2015)     (other-factors-arising    ground)      and     9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i) (aggravated-circumstances ground). Sharks was not satisfied

with his appointed attorney, so the circuit court granted Sharks’s request for a continuance

and appointed him a different one.



                                               3
                                 Cite as 2016 Ark. App. 435

                                  II. The Termination Order

       The court held a termination hearing in January 2016 and entered a final order

terminating Sharks’s parental rights in February 2016. The termination order, in part, states,

               After the filing of the original dependency-neglect petition, other
       factors or issues arose which demonstrate that placement of the juvenile in the
       custody of the father is contrary to the juvenile’s health, safety or welfare.
       This case has been open for over a year, and Mr. Sharks just started completing
       services a couple of weeks ago, well after the October 15, 2015 date of the
       filing of the Petition for Termination of Parental Rights. He failed to
       complete the parenting classes to which he was referred, and was dropped for
       missing two (2) classes. He continued not to provide his medical records from
       the V.A., and only provided a release to obtain his medical records two (2)
       weeks ago. Three (3) referrals had to be made for father for a psychological
       evaluation, and two (2) referrals for a drug and alcohol assessment. The Court
       finds Jessica Warren’s testimony to be very credible. Ms. Warren testified,
       today, that the parents have made a game of whether they will complete
       services, and are not interested in participating in the services to remedy the
       cause of the juvenile’s removal. On December 22, 2015, Mr. Sharks told Ms.
       Warren that the juvenile’s mother had stabbed him in the leg, and that they
       have a violent relationship. Subsequently, Ms. Warren and a DHS Supervisor
       talked to mother about severing her relationship with Mr. Sharks, and the
       mother did not seem to see the issues that would place the juvenile at risk if
       she remains in a relationship with Mr. Sharks. Mr. Sharks did not complete
       his psychological evaluation until January 18, 2016, and only completed his
       drug and alcohol assessment on January 25, 2016. He has only attended
       twenty one (21) of fifty five (55) scheduled visits with this juvenile since the
       case began on December 12, 2014. This week, he presented Ms. Warren with
       proof of completion of the Centers for Youth and Families parenting class he
       attended. He did not submit to all of the requested drug screens, as court
       ordered. He submitted a certificate of participation for completion of the 28-
       day intensive outpatient substance abuse program at the V.A. Today, Mr.
       Sharks testified that he is not an alcoholic, and that he has learned his triggers
       to think he can drink a beer. Mr. Sharks talks a good game, but he does not
       follow through in any timely or consistent manner with the things that have
       been put in place by DHS and this Court to enable him to be a fit and proper
       parent with whom this child can be placed, in the event the mother was not
       able to become a fit and proper parent. The Court finds Mr. Sharks very
       credible regarding his testimony today that his [ ] disease, his disk problems,
       his hypertension, and his PTSD did not cause him to not participate in
       services.

                                               4
                         Cite as 2016 Ark. App. 435

        The Court finds Mr. Sharks has ongoing issues related to his mental
health diagnosis of PTSD and his alcohol abuse, and those require consistent
long-term treatment. Mr. Sharks is not viewing this case or the juvenile’s
needs from a realistic perspective, especially when he testified that, although
he currently does not have stable housing for the juvenile, he has a sister and
brother in town, and they will open up their house immediately. The Court
finds Mr. Sharks not credible in his testimony that he did not know he had to
work this hard from the beginning, and he was not aware that he was supposed
to participate in the case plan until he was released from his incarceration on
October 16, 2015. The Court finds Mr. Sharks to be manipulative, and
untruthful, as the Court has made painstaking efforts, every step of the way,
to explain to him and the juvenile’s mother, what was happening in the case
at each hearing, what was required to enable the juvenile returned to the legal
custody of mother or, in the alternative, for the juvenile to be placed in the
permanent legal custody of the father, and the time frame in which those
services and steps needed to be completed. At times Mr. Sharks would talk
erratically and not be focused, and the Court took great care to ensure he
understood what was required of him. At other times, he would talk clearly
and appropriately. That is why, from the day after the disposition-hearings the
Court appointed a guardian ad litem for Mr. Sharks.

        The juvenile’s foster mother, Jessica (last name withheld), testified
today that the juvenile attends ninety (90) minutes of speech therapy, sixty
(60) minutes of developmental therapy, and sixty (60) minutes of occupational
therapy each week. The juvenile is prescribed a Flovent inhaler, two (2) times
per day, for reactive airway, a nebulizer (which is an albuterol breathing
treatment for shortness of breath and wheezing), as needed, and Ranitadine,
for his reflux, two (2) times per day. The Court finds this foster mother to be
very capable and very truthful. She testified that parenting this juvenile is a
full-time job because of his therapies, many medical appointments, many
medical issues, and the time it takes to work with him on his speech
development. He is very time intensive, has had many medical emergencies,
has been hospitalized several times for breathing difficulties. He gets frequent
upper airway infections, and is not like average children because of his
difficulty breathing; frequent updrafts and suctioning help his breathing.
                                      ....

       DHS has made reasonable efforts throughout this case to provide
appropriate services. Although the Court believes Mr. Sharks today when he
says he is a different person, this Court finds this different person has arrived
too late and has done too little before now to show his commitment to
complying with the case plan and court orders to become a fit parent who
can safely be around his child and even be the parent who has custody.
Despite the offer of such services from DHS, the father has shown the
                                       5
                                 Cite as 2016 Ark. App. 435

       incapacity and indifference to remedy the subsequent factors or issues or to
       rehabilitate the circumstances that prevent placement of the juvenile in the
       custody of the father.
                                            ....
               In making this determination to grant the petition for termination of
       parental rights, the Court has included its consideration of the following
       factors: the likelihood that the juvenile will be adopted if the termination of
       parental rights petition is granted; and the potential harm, specifically
       addressing the effect on the health and safety of the juvenile, caused by
       returning the juvenile to the custody of the parents. . . . [Sharks] does not
       recognize, even today, his problem with alcohol, and [ ] needs long-term
       support to address his issues. . . .

               Placing custody of the juvenile with the father could harm the
       juvenile’s health and safety, because father’s last minute efforts to remedy the
       causes of the juvenile’s removal are simply not enough to sidetrack this
       juvenile’s permanency. In addition, father’s insistence that he is not an
       alcoholic, and can imbibe alcoholic beverages without any risks or
       repercussions does not bode well for a child who relies on an appropriate
       caregiver to meet all of his many needs. Father needs long-term, intensive
       therapy to address his issues in order to put him on a long path to becoming
       a fit parent.

               DHS has an appropriate plan for permanent placement of the juvenile.
       That plan is adoption. Danyetta Pride, the adoption specialist, testified that
       there is a very good likelihood that juvenile will be adopted if the petition to
       terminate parental rights is granted. Her testimony indicated there are three
       hundred and fifty nine (359) potential families who have indicated that they
       are willing to consider adopting children with [D.S.]’s age, race and
       characteristics. The positives for adoption are that he is a young child with no
       major behavior issues, no mental health problems, and his medical issues are
       being addressed.


                                 III. The Child’s Best Interest

       A circuit court’s order that terminates parental rights must be based on clear and

convincing evidence. Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286

(2001). Clear and convincing evidence is that degree of proof that will produce in the fact-

finder a firm conviction that the allegation has been established. Pratt v. Ark. Dep’t of Human

                                               6
                                 Cite as 2016 Ark. App. 435

Servs., 2012 Ark. App. 399, 413 S.W.3d 261. Proof of only one statutory ground is sufficient

to terminate parental rights. Gossett v. Ark. Dep’t of Human Servs., 2010 Ark. App. 240, 374
S.W.3d 205.

       We review termination-of-parental-rights cases de novo. Cheney v. Ark. Dep’t of

Human Servs., 2012 Ark. App. 209, 396 S.W.3d 272. But we will not reverse the circuit

court’s ruling unless its findings are clearly erroneous. Id. A finding is clearly erroneous

when, although there is evidence to support it, we are left with a definite and firm

conviction that a mistake has been made. Id. In determining whether a finding is clearly

erroneous, we give due deference to the opportunity of the circuit court to assess the

witnesses’ credibility. Id.

                                       A. Adoptability

       Sharks argues first that DHS produced “bare minimum” evidence of D.S.’s

adoptability and that the court’s finding that “there is a very good likelihood” that D.S. will

be adopted is clearly erroneous. Sharks further contends that it was unclear that Pride “even

understood just how severe D.S.’s medical issues were” and did not explain what

“characteristics” she used in her database search. In Sharks’s mind, this renders the court’s

adoptability determination “absolutely legally infirm.” He asks us to reverse the termination

decision because DHS produced insufficient evidence of D.S.’s adoptability.

       To terminate parental rights, a circuit court must find by clear and convincing

evidence that termination is in the best interest of the juvenile, taking into consideration (1)

the likelihood that the juvenile will be adopted if the termination petition is granted and (2)

the potential harm, specifically addressing the effect on the health and safety of the child,

                                               7
                                  Cite as 2016 Ark. App. 435

caused by returning the child to the custody of the parent. Ark. Code Ann. § 9-27-

341(b)(3)(A)(i)–(ii). While the likelihood of adoption must be considered by the circuit

court, that factor is not required to be established by clear and convincing evidence.

Hamman v. Ark. Dep’t of Human Servs., 2014 Ark. App. 295, at 9, 435 S.W.3d 495, 501.

       A caseworker’s testimony that a child is adoptable is sufficient to support an

adoptability finding. Caldwell v. Ark. Dep’t of Human Servs., 2016 Ark. App. 144, at 5, 484
S.W.3d 719, 722. But adoptability is not an essential element of proof. McDaniel v. Ark.

Dep’t of Human Servs., 2013 Ark. App. 263. The statute does not require any “magic words”

or a specific quantum of evidence regarding a child’s adoptability but simply provides that

the circuit court consider the likelihood that the child will be adopted in making its best-

interest determination. See Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App. 753, at 7,

431 S.W.3d 364, 368–69; see also Renfro v. Ark. Dep’t of Human Servs., 2011 Ark. App. 419,

at 10, 385 S.W.3d 285, 290. But see Grant v. Ark. Dep’t of Human Servs., 2010 Ark. App.
636, at 13, 378 S.W.3d 227, 233 (reversing court’s best-interest finding when caseworker

testified “all children are adoptable,” the child’s autistic condition was not considered in

determining whether that child was adoptable, and where the child was “attached to a loving

mother who has never volitionally subjected him to harm”).

       We agree with Sharks that one particular finding in the circuit court’s order is

factually incorrect. The termination order states, “Danyetta Pride, the adoption specialist,

testified that there is a very good likelihood that [the] juvenile will be adopted if the petition

to terminate parental rights is granted.” But Pride did not testify about a “very good

likelihood” that D.S. would be adopted. She did, however, testify that there were 359

                                                8
                                 Cite as 2016 Ark. App. 435

potential families willing to care for a child with D.S.’s age, race, and characteristics. When

asked if there were “positive facts” that supported adoption, Pride answered, “Yes, a young

child with no major behavior issues, no mental health problems. He has some medical

issues, but they’re being addressed so, yes.”

       The issues surrounding D.S.’s medical needs were developed during the termination

hearing. D.S.’s foster mother described D.S. as the most “time-intensive” child she had

cared for. She classified the level of involvement with D.S. every day as a “full-time job”

between his hours of therapy and medical appointments per week. She said that she had

taken D.S. to the doctor 20–25 times, not including therapy he receives in the home

multiple times a week. D.S. also had to go to the emergency room because of reactive-

airway disease and when he gets respiratory infections “he’s not like the average child” and

has difficulty breathing.

       DHS caseworker Jessica Warren testified that D.S. has a swallowing dysfunction, acid

reflux, physical delays and cognitive delays but that adoption specialist Pride knew about

those issues. Warren also agreed that Sharks was aware of D.S.’s medical issues and could

appropriately care for D.S. “if he’s not under the influence.” When asked what the potential

harm of returning D.S. to his parents would be, Warren replied:

       The potential harm to returning [D.S.] to Mr. Sharks at this time would be—
       the Department doesn’t know if—when and if Mr. Sharks will, you know,
       drink alcohol or get under the influence to where he’s acting erratic and
       violent, and puts the child in the same situation when the child was removed.
       Also, the relationship that Mr. Sharks and Ms. Jordan share together, it—it
       has been violent throughout the case . . . physical. I believe that the child was
       in their presence and Mr. Sharks—Ms. Jordan is stabbing Mr. Sharks; the baby
       could—it—put in harm’s way. It’s not fair to—to the child to have to—to
       go through something like that when the parents have their own problems
       that need to be worked out.
                                                9
                                 Cite as 2016 Ark. App. 435


Warren explained that Sharks had demonstrated stability only within the last month and a

half of the case and that the Department would need to see more stability and sobriety before

D.S. could safely be returned.

       We hold that the court’s ultimate conclusion that terminating Sharks’s parental rights

was in D.S.’s best interest is not clearly erroneous. The polestar consideration is that, after

consideration of all relevant circumstances, a termination of parental rights is in the child’s

best interest. See McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d
143 (2005). While no witness in this case testified that D.S. “was adoptable” or said that

there was a “very good likelihood” of adoption, it is clear enough from the record that the

circuit court did what it was statutorily required to do: consider the likelihood that one-

year-old D.S. would be adopted. While Sharks may have been able to care for D.S. if he

remained sober, the circuit court could find that D.S.’s need for permanency through

adoption outweighed Sharks’s need for time to walk the “long path to becoming a fit

parent.” We are not firmly and definitely convinced that a mistake was made and affirm on

this point.

                                     B. Potential Harm

       Sharks also argues that DHS produced insufficient evidence of potential harm in

returning the child to him. Potential harm is a factor that the circuit court must consider

in assessing the child’s best interest. Ark. Code Ann. § 9-27-341(b)(3)(A)(ii). The court is

not required to find that actual harm would ensue if the child were returned to the parent

nor to affirmatively identify a potential harm. Dowdy v. Ark. Dep’t of Human Servs., 2009



                                              10
                                  Cite as 2016 Ark. App. 435

Ark. App. 180, 314 S.W.3d 722. The potential-harm analysis is to be conducted in broad

terms. Thomsen v. Ark. Dep’t of Human Servs., 2009 Ark. App. 687, 370 S.W.3d 842.

       Here, the circuit court did not err in its consideration of the potential-harm factor.

Although Sharks tried to rehabilitate himself in the eleventh hour, these improvements need

not be necessarily credited by the circuit court and do not necessarily outweigh evidence of

prior noncompliance. See Henderson v. Ark. Dep’t of Human Servs., 2010 Ark. App. 191,

377 S.W.3d 362. By the time Sharks had been released from jail and had begun serious

rehabilitation efforts, D.S. had been in DHS custody for nearly a year. Over the course of

the case, Sharks tested positive for alcohol, was arrested at least twice for public intoxication,

and was inconsistent in visiting D.S. While Sharks’s purposeful efforts to complete most of

the significant aspects of the case plan in the six weeks before the termination hearing are

admirable, they do not warrant reversal. Had Sharks put forth those efforts earlier in the

case, a termination may have been prevented, but Sharks’s efforts to get his life together

were still a work in progress at the time of the termination hearing. Given Sharks’s history

of mixing prescription medications and alcohol, his arrests for public intoxication, and his

odd behavior during previous hearings, the court was not clearly wrong to find a likelihood

of potential harm if D.S. was to return to his custody. Past actions of a parent over a

meaningful period of time are good indicators of what the future may hold. Thompson v.

Ark. Dep’t of Human Servs., 2010 Ark. App. 167, 374 S.W.3d 143. Sharks’s behaviors over

the course of the entire case do not show enough stability and sobriety to render the court’s

finding that Sharks posed a risk of potential harm to D.S. clearly erroneous.




                                               11
                                 Cite as 2016 Ark. App. 435

                                  C. Too Little, Too Late?

       Sharks also argues that the circuit court’s statement that a “different person has arrived

too late and has done too little before now to show his commitment to complying with the

case plan and court orders to become a fit parent who can safely be around his child and

even be the parent who has custody” is clearly prohibited by Prows v. Arkansas Department

of Health & Human Services, 102 Ark. App. 205, 283 S.W.3d 637 (2008). In Prows we held

that a circuit court erred as a matter of law when it refused to consider or weigh evidence

about a parent’s recent improvements in a termination-of-parental rights case. There, the

circuit court stated from the bench that it was required to terminate a parent’s rights if a

child was not able to go home with the parent immediately after the hearing. We said that

the termination statute requires the circuit court to consider a parent’s compliance during

the entire dependency-neglect case and the evidence presented at the termination hearing

in deciding whether termination is in the child’s best interest. Ark. Code Ann. § 9-27-

341(a)(4)(B). Here, the circuit court clearly considered and weighed Sharks’s compliance

throughout the entire case and did not lightly reject his last-minute efforts. Because the

court considered and weighed everything and excluded nothing, there is no reversible error

under Prows. We affirm on this point.

                            IV. Statutory Ground For Termination

       To terminate parental rights only one statutory ground is needed. Here the circuit

court terminated Sharks’s parental rights using the “other factors” ground:

       [O]ther factors or issues arose subsequent to the filing of the original petition
       for dependency-neglect that demonstrate that placement of the juvenile in the
       custody of the parent is contrary to the juvenile’s health, safety, or welfare and
       that, despite the offer of appropriate family services, the parent has manifested
                                               12
                                Cite as 2016 Ark. App. 435

       the incapacity or indifference to remedy the subsequent issues or factors or
       rehabilitate the parent’s circumstances that prevent the placement of the
       juvenile in the custody of the parent.

Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).

       Sharks argues that the court erred when it terminated his rights because “there is

nothing in the record to demonstrate that the issues addressed by the case plan were not

remedied, or at least so insufficiently addressed that termination was warranted.”

       The circuit court did not err in terminating Sharks’s parental rights on this statutory

ground. Subsequent factors bearing on Sharks’s parental fitness arose after the filing of the

original dependency-neglect petition in this case. These included a positive alcohol screen,

missed drug screens, and Sharks’s arrests and incarceration on public-intoxication charges.

Sharks also did not comply with the court’s orders to obtain a psychological evaluation and

a drug-and-alcohol assessment until just days before the termination hearing. He did not

have a stable living situation for the court to place D.S. with him, not when the termination

hearing convened. Sharks’s excuse of not understanding what was required of him is a

credibility determination that the circuit court was permitted to make. While there was

evidence that Sharks was complying with the case plan, the court did not have to ignore

that his compliance did not begin until the “eleventh hour.” See Camarillo-Cox v. Ark.

Dep’t of Human Servs., 360 Ark. 340, 354, 201 S.W.3d 391, 400 (2005). The circuit court

did not have to credit Sharks’s statement that he did not know that he had been ordered to

cooperate with DHS and participate in counseling and that he “was pretty much

dumbfounded” when he finally understood “all the ramifications of this Court proceeding.”

Given our deference to the circuit court’s credibility determinations, we find sufficient

                                             13
                               Cite as 2016 Ark. App. 435

evidence to support a termination of parental rights under Ark. Code Ann. § 9-27-

341(b)(3)(B)(vii)(a).

       Affirmed.

       ABRAMSON and KINARD, JJ., agree.

       Leah Lanford, Ark. Pub. Defender Comm’n, for appellant.

       Andrew Firth, County Legal Operations, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                           14